Case 2:18-cv-04123-TJS Document 15-14 Filed 03/01/19 Page 2 of 9

                       Page 1                                      Page 2




                       Page 3                                      Page 4
                                [1]
                                [2]
                                [3]
                                [4]
                                [5]
                                [6]
                                [7]
                                [8]
                                [9]
                                [10]
                                [11]
                                [12]
                                [13]
                                [14]
                                [15]
                                [16]
                                [17]
                                [18]
                                [19]
                                [20]
                                [21]
                                [22]
                                [23]
                                [24]
                                [25]
